PATRICK E. HIGGINBOTHAM,
Circuit Judge, specially concurring:
I concur with one caveat. This case came to the court below and here as a bag of confusing, broadly gauged arguments. This is particularly distressing because this substantive area demands surgical precision. The district court and Judge Brown have done an admirable job of presenting the confusing arguments in a coherent fashion. But I do not want the creation of this silk purse to mislead. Our treatment of standing, state action, and overbreadth respond to a unique set of facts, and one that has developed with the surrealistic sense that the two-hatted lawyers who obtained enforcement here have revived an earlier practice of using state court injunctions to bust unions. Because we do not retreat even a step from our insistence on standing, state action or substantial over-breadth, I join.